PER CURIAM.
The circuit court issued its order on petitioner’s petition for writ of mandamus without affording adequate time for petitioner to file a reply on the merits. Accordingly, the petition for writ of certiorari is granted and the order of the circuit court quashed. Bard v. Wolson, 687 So.2d 254 (Fla. 1st DCA 1996). The cause is remanded to the circuit court with directions to issue an order granting petitioner additional time to file a reply to the response on the merits and to thereafter dispose of the mandamus petition in light of that petition, the response, and the reply-
PETITION GRANTED.
VAN NORTWICK, LEWIS, and ROBERTS, JJ., concur.